1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8
     TRACYE BENARD WASHINGTON,                       )   Case No.: 1:18-cv-00564-LJO-SAB (PC)
9                                                    )
                    Plaintiff,                       )
10                                                       FINDINGS AND RECOMMENDATION
                                                     )
             v.                                      )   RECOMMENDING PLAINTIFF’S MOTION
11                                                       FOR A PRELIMINARY INJUNCTION BE
                                                     )   DENIED
     E. STARK, et.al.,
12                                                   )
                    Defendants.                      )   [ECF No. 42]
13                                                   )
                                                     )
14
15           Plaintiff Tracye Benard Washington is appearing pro se and in forma pauperis in this civil
16   rights action pursuant to 42 U.S.C. § 1983.
17           Currently before the Court is Plaintiff’s motion for a preliminary injunction, filed January 22,
18   2019.
19                                                       I.
20                                                 DISCUSSION
21           A.     Legal Standards
22           A preliminary injunction is an extraordinary remedy never awarded as of right. Winter v. Natural
23   Resources Defense Council, Inc., 555 U.S. 7, 9 (2008). For each form of relief sought in federal court,
24   Plaintiff must establish standing. Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Mayfield
25   v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This requires Plaintiff to show that he is under
26   threat of suffering an injury in fact that is concrete and particularized; the threat must be actual and
27   imminent, not conjectural or hypothetical; it must be fairly traceable to challenged conduct of the
28

                                                         1
1    defendant; and it must be likely that a favorable judicial decision will prevent or redress the injury.

2    Summers, 555 U.S. at 493; Mayfield, 599 F.3d at 969.

3            Further, any award of equitable relief is governed by the Prison Litigation Reform Act, which

4    provides in relevant part, “Prospective relief in any civil action with respect to prison conditions shall

5    extend no further than necessary to correct the violation of the Federal right of a particular plaintiff or

6    plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such

7    relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

8    and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. '

9    3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature and its power to issue equitable

10   orders may not go beyond what is necessary to correct the underlying constitutional violations which

11   form the actual case or controversy. 18 U.S.C. § 3626(a)(1)(A); Summers, 555 U.S. at 493; Steel Co. v.

12   Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).

13           B.      Analysis

14           Plaintiff has not met the requirements for the injunctive relief he seeks in this motion. Plaintiff

15   seeks an order “enjoining Defendants, the Mental Health Services Delivery System (MHSDS) at Kern

16   Valley State Prison (KVSP) and Custody staff employed at KVSP, from using “Outpatient Housing

17   Unit” (OHU) cells at the prison for the purpose of monitoring Inmates placed on Suicide-Watch

18   Observation status.” (Mot. at 1.) Plaintiff submits that his request for a copy of the suicide watch

19   observation notes/records for February 5 and 6, 2018, was denied because the documents were not in

20   his medical file. (Id. at 8.)

21           Plaintiff is advised that “[f]ederal courts have the implied or inherent power to issue

22   preservation orders as part of their general authority ‘to manage their own affairs so as to achieve the

23   orderly and expeditious disposition of cases.’” American LegalNet, Inc. v. Davis, 673 F.Supp.2d

24   1063, 1071 (C.D. Cal. 2009) (quoting Pueblo of Laguna v. United States, 60 Fed. Cl. 133, 135-36

25   (2004)). Spoliation occurs when a party destroys, significantly alters, or fails to preserve evidence in

26   pending or reasonably foreseeable litigation. United States v. Kitsap Physicians Serv., 314 F.3d 995,

27   1001 (9th Cir. 2002). The authority to impose sanctions for spoliation arises from a court’s inherent

28   powers to control the judicial process. Medical Laboratory Mgmt. Consultants v. American

                                                          2
1    Broadcasting Companies, Inc., 306 F.3d 806, 824 (9th Cir. 2002). The exercise of a court’s inherent

2    powers must be applied with “restraint and discretion” and only to the degree necessary to redress the

3    abuse. Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991); see also Schmid v. Milwaukee Electric

4    Tool Corp., 13 F.3d 76, 79 (3d Cir. 1994) (courts should choose “the least onerous sanction

5    corresponding to the willfulness of the destructive at and the prejudice suffered by the victim”).

6           A party seeking sanctions based on the spoliation of evidence must establish the following

7    three elements: (1) that the party having control over the evidence had an obligation to preserve it at

8    the time it was destroyed; (2) that the records were destroyed with a “culpable state of mind” and (3)

9    that the evidence was “relevant” to the party’s claim or defense such that a reasonable trier of fact

10   could find that it would support that claim or defense. Zubulake v. USB Warburg LLC, 220 F.R.D.

11   212, 220 (S.D.N.Y. 2003) (citing Residential Funding Corp. v. DeGeorge Fin’l Corp., 306 F.3d 99,

12   108 (2d Cir. 2002)). “After considering these factors, a court must then consider all available

13   sanctions and determine the appropriate one.” Apple Inc. v. Samsung Electronics Co., Ltd., 881

14   F.Supp.2d 1132, 1138 (N.D. Cal. 2012). The party seeking spoliation sanctions has the burden of

15   establishing the elements of a spoliation claim. Centrifugal Force, Inc. v. Softnet Communication,

16   Inc., 783 F.Supp.2d 736, 740 (S.D.N.Y. 2011).

17          Plaintiff’s motion is not premised on any showing that relevant evidence has been destroyed.

18   While Plaintiff contends that a request for the suicide watch observation notes/records were not

19   located within his medical file, the Court cannot determine that such evidence is relevant or that it was

20   lost or intentionally destroyed during the pendency of this action. Zubalake, 220 F.R.D. at 220.

21   Discovery in this action is ongoing and the discovery deadline is currently set for June 9, 2019. To the

22   extent there is a dispute over whether certain evidence exists and/or should be disclosed, the proper

23   procedural mechanism is to file a motion to compel. Accordingly, Plaintiff’s motion for a preliminary

24   injunction should be denied.

25                                                      II.

26                                           RECOMMENDATION

27          Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for a

28   preliminary injunction be denied.

                                                         3
1             This Findings and Recommendation will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

3    after being served with this Findings and Recommendation, the parties may file written objections

4    with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

5    Recommendation.” The parties are advised that failure to file objections within the specified time may

6    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

7    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

8
9    IT IS SO ORDERED.

10   Dated:     January 23, 2019
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
